DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending.
Information Disclosure Statement
The Information Disclosure Statement filed on 07/30/2019 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention as currently title only states “IMAGE PROCESSING APPARATUS AND NON-TRANSITORY COMPUTER READABLE MEDIUM”. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setting unit” and “transfer unit” in claim 1; “output unit” in claim 2; “transfer unit” in claims 3-5; “receiving unit”, “notification unit” in claim 6; “transfer unit” in claim 7; “prohibition unit” and “transfer unit” in claim 8; “deleting unit”, “transfer 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
setting unit - The authentication print setting part 112 as an example of a setting unit makes the authentication print settings, paragraph 33.
transfer unit - The FAX data transferrer 113 as an example of a transfer unit transfers FAX data received from the outside to the server device 200, paragraph 34.
output unit - the output interface 116 as an example of an output unit outputs information, paragraph 37
receiving unit - The operation receiving interface 115 as an example of a receiving unit receives an operation of an operator via the operation panel 130, paragraph 36
notification unit - output interface 116, paragraph 37
prohibition unit - the CPU 110a may be regarded as an example of a prohibition unit, paragraph 72.
deleting unit - the CPU 110a may be regarded as an example of a deleting unit, paragraph 73.
selection unit – display interface, paragraph 51
transfer control unit - The FAX data transfer controller 114 as an example of a transfer unit, and a transfer control unit, paragraph 35.
printing unit - The image former 150 as an example of a printing unit, paragraph 29.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 in line 3 recites “transfers to the a different apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., US 2009/0257078 in view of Fujimaki, US 2010/0238501.
Regarding claim 1, Sawada discloses an image processing apparatus (MFP 1, fig. 1) comprising: 
a setting unit (CPU 33, fig. 7 or control unit 71 with 73, fig. 10) that makes authentication print settings such that when authentication information is inputted after image data is received, printing is executed based on the image data (paragraphs 65-67, 80-81, MFP 1 analyzes the received print data, and determines whether or not the setting related to the authentication print is turned ON. If the MFP 1 determines that the setting related to the authentication print of the relevant print data is turned ON ("YES" in step S103), the process proceeds to step S105. If the MFP 1 determines that the setting related to the authentication print of the relevant print data is not turned ON (turned OFF), ("NO" in step S103), the process proceeds to step S121. The processes executed by the MFP 1 in step S121 and step S123 include only an extremely general processing content related to the normal (i.e., not authentication print) printout process); 
and a transfer unit (data bus, paragraph 98) that, when the image data is received with the authentication print settings, in response to input of the authentication information, transfers the image data to a different unit, and when the image data is received without the authentication print settings, transfers the image data to the different unit regardless of input of the authentication information (paragraphs 65-76, 80-81, note that print data is received with authentication print set as ON or OFF and in response as shown in fig. 2, in both cases where data is received or inputted with the authentication print settings (where authentication print is set as ON) or without authentication settings (where authentication print is set as OFF), the print data regardless eventually gets transferred to printing unit 51 for printing as discussed in S101-S123, fig. 2).
Sawada fails to explicitly disclose transferring image data to a different apparatus instead of different unit within regardless of when the image data is received with or without authentication print settings. 
However, Fujimaki teaches a transfer unit (Client PC 9, fig. 1) that receives and accumulates data and then transfer’s image data to a different apparatus (Print Server PC 11, fig. 1) instead of different unit within the Client PC regardless of when the image data is received with or without authentication print settings (note that the client PC 9 includes a printer driver and an input device allowing a user to input printing instructions and the like, in response to a printing execution instruction input by the user, the printer driver 9a creates print data 9b on the basis of a file specified by the user and then sends the print data 9b to the print server PC 11. The print server machine saves the print data received from the print driver of the client machine, and then, in response to a predetermined trigger, transfers the saved print data to the printer. In other words, the printer driver 9a treats the print server PC 11 as a virtual printer that will perform authentication printing. Thus, created data gets transferred to server PC 11 from client PC 9 regardless of whether password or authentication printing requirements are satisfied or not, whether user is authenticated or not, whether image data includes authentication print settings or not, (when settings/authentication is satisfied, data further gets transferred from server 11 to printer 5). Thus, created data always gets transferred from client 9 to server 11 (different apparatus) regardless of successfully performing the authentication/password printing, paragraphs 8-9, 26-29).
Sawada and Fujimaki are combinable because they both teach printing systems with performing authentication printing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada with the teachings of Fujimaki for the benefit of effectively performing authentication printing with ease between client PC and printer as taught by Fujimaki at paragraph 8.
Regarding claim 2, Sawada further discloses an output unit (CPU 33, fig. 7 or control unit 71 with 73, fig. 10) that, when the authentication print settings are made, outputs information of image data which has not been transferred by the transfer unit (MFP 1 holds the relevant job data as job data of the authentication print job in a temporarily stored state in a predetermined box until the user performs user authentication using a predetermined authentication device. The job data for the authentication print job is held in a touch & print box 23 shown in FIG. 4. The user having a predetermined authority can select the touch & print box 23 and push an OK button 25 to reference a list of authentication print jobs held in the box 23, or select a job to print, pushes the print button 29b, and lastly pushes the OK button 31, Thus, the MFP 1 continues to hold the authentication print job data in the temporarily stored state, and, after confirming the success of user authentication, changes the relevant data to an execution state, paragraphs 67-74).
Regarding claim 3, Combination of Sawada with Fujimaki further teaches wherein for image data which has not been transferred by the transfer unit, the output unit displays the image data to allow at least one of print processing and transfer processing to the different apparatus (Fujimaki, different apparatus such as server 11) to be designated as processing executed when the authentication information is inputted (Sawada, “MFP 1 displays a list of authentication print jobs of the user related to the user authentication on the display unit 21 of the user interface. FIG. 5 is a diagram of a display example of the display unit 21 in step S113. The information of the authentication print job to which the user name of the user who succeeded in the user authentication is given is displayed on the display unit 21. (In the present example, thumbnails 27a and 27b of a document related to two authentication print jobs are displayed). In addition to the thumbnails 27a and 27b, buttons (delete button 29a and print button 29b) for the user to select the process to execute on the authentication print job, an OK button 31, and the like are displayed on the display unit 21. In step S115 (FIG. 2), the MFP 1 accepts the input from the user through the input unit of the user interface. In the present example, the display unit 21 shown in FIG. 5 is configured by a liquid crystal touch panel, and also serves as an input unit. In the present step, the user selects the document to print, pushes the print button 29b, and lastly pushes the OK button 31”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada with the teachings of Fujimaki for the benefit of effectively performing authentication printing with ease between client PC and printer as taught by Fujimaki at paragraph 8.
Regarding claim 4, Sawada further discloses wherein when the authentication print settings are made, the transfer unit performs processing for selecting one of transfer of the image data in response to input of the authentication information and transfer of the image data regardless of input of the authentication information according to information on the received image data (Sawada, “MFP 1 displays a list of authentication print jobs of the user related to the user authentication on the display unit 21 of the user interface. FIG. 5 is a diagram of a display example of the display unit 21 in step S113. The information of the authentication print job to which the user name of the user who succeeded in the user authentication is given is displayed on the display unit 21. (In the present example, thumbnails 27a and 27b of a document related to two authentication print jobs are displayed). In addition to the thumbnails 27a and 27b, buttons (delete button 29a and print button 29b) for the user to select the process to execute on the authentication print job, an OK button 31, and the like are displayed on the display unit 21. In step S115 (FIG. 2), the MFP 1 accepts the input from the user through the input unit of the user interface. In the present example, the display unit 21 shown in FIG. 5 is configured by a liquid crystal touch panel, and also serves as an input unit. In the present step, the user selects the document to print, pushes the print button 29b, and lastly pushes the OK button 31”).
Regarding claim 7, Sawada further discloses wherein when the authentication print settings are cancelled, the transfer unit transfers to the a different apparatus image data which has not been transferred to the different apparatus (when authentication print settings are turned OFF, paragraphs 65-67, the image is not executed as touch and print and instead normal processing is performed where temporarily hold data is not held anymore and image forming device creates job data with respect to the input print data, and immediately executes the printout process which wasn’t transferred/executed before, paragraphs 70-74, 81).
Regarding claim 10, Sawada further discloses a selection unit (CPU 33, fig. 7 or control unit 71 with 73, fig. 10) that, when the image data is received with the authentication print settings, in response to input of the authentication information, selects whether or not printing is performed based on the image data, and the image data is transferred (Sawada, “MFP 1 displays a list of authentication print jobs of the user related to the user authentication on the display unit 21 of the user interface. FIG. 5 is a diagram of a display example of the display unit 21 in step S113. The information of the authentication print job to which the user name of the user who succeeded in the user authentication is given is displayed on the display unit 21. (In the present example, thumbnails 27a and 27b of a document related to two authentication print jobs are displayed). In addition to the thumbnails 27a and 27b, buttons (delete button 29a and print button 29b) for the user to select the process to execute on the authentication print job, an OK button 31, and the like are displayed on the display unit 21. In step S115 (FIG. 2), the MFP 1 accepts the input from the user through the input unit of the user interface. In the present example, the display unit 21 shown in FIG. 5 is configured by a liquid crystal touch panel, and also serves as an input unit. In the present step, the user selects the document to print, pushes the print button 29b, and lastly pushes the OK button 31”).
 Regarding claim 11, Sawada further discloses wherein the selection unit selects whether or not the image data is transferred, according to information on the received image data (paragraphs 65-67, 80-81, MFP 1 analyzes the received print data, and determines whether or not the setting related to the authentication print is turned ON. If the MFP 1 determines that the setting related to the authentication print of the relevant print data is turned ON ("YES" in step S103), the process proceeds to step S105. If the MFP 1 determines that the setting related to the authentication print of the relevant print data is not turned ON (turned OFF), ("NO" in step S103), the process proceeds to step S121. The processes executed by the MFP 1 in step S121 and step S123 include only an extremely general processing content related to the normal (i.e., not authentication print) printout process and if it’s a authentication print job then displaying, selecting and printing of the authentication job is performed as explained above for claim 10). 
Regarding claim 13, Sawada discloses an image processing apparatus (MFP 1, fig. 1) comprising: 
a setting unit (CPU 33, fig. 7 or control unit 71 with 73, fig. 10) that makes authentication transfer settings such that when authentication information is inputted after image data is received, the image data is transferred to a different unit (paragraphs 65-67, 80-81, MFP 1 analyzes the received print data, and determines whether or not the setting related to the authentication print is turned ON. If the MFP 1 determines that the setting related to the authentication print of the relevant print data is turned ON ("YES" in step S103), the process proceeds to step S105. If the MFP 1 determines that the setting related to the authentication print of the relevant print data is not turned ON (turned OFF), ("NO" in step S103), the process proceeds to step S121. The processes executed by the MFP 1 in step S121 and step S123 include only an extremely general processing content related to the normal (i.e., not authentication print) printout process. Thus, data is transferred to printing unit 51 for printing, paragraphs 70-74, steps of fig. 2); 
 and a printing unit (printing unit 51) that, when the image data is received with the authentication transfer settings, in response to input of the authentication information, executes printing based on the image data, and when the image data is received without paragraphs 65-76, 80-81, note that print data is received with authentication print set as ON or OFF and in response as shown in fig. 2, in both cases where data is received or inputted with the authentication print settings (where authentication print is set as ON) or without authentication settings (where authentication print is set as OFF), the print data regardless eventually gets transferred to printing unit 51 for printing as discussed in S101-S123, fig. 2). 
Sawada fails to explicitly disclose transferring image data to a different apparatus instead of different unit within when authentication information is inputted after image data is received.
However, Fujimaki teaches a transfer unit (Client PC 9, fig. 1) that receives and accumulates data and then transfer’s image data to a different apparatus (Print Server PC 11, fig. 1) instead of different unit within the Client PC when authentication information is inputted after image data is received (note that the client PC 9 includes a printer driver and an input device allowing a user to input printing instructions and the like, in response to a printing execution instruction input by the user, the printer driver 9a creates print data 9b on the basis of a file specified by the user and then sends the print data 9b to the print server PC 11. The print server machine saves the print data received from the print driver of the client machine, and then, in response to a predetermined trigger, transfers the saved print data to the printer. In other words, the printer driver 9a treats the print server PC 11 as a virtual printer that will perform authentication printing. Thus, created data gets transferred to server PC 11 from client PC 9 when authentication information is inputted after image data is received, paragraphs 8-9, 26-29).
Sawada and Fujimaki are combinable because they both teach printing systems with performing authentication printing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada with the teachings of Fujimaki for the benefit of effectively performing authentication printing with ease between client PC and printer as taught by Fujimaki at paragraph 8.
Regarding claim 14, which recites a non-transitory computer readable medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Sawada in paragraphs 32, 99.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., US 2009/0257078 in view of Fujimaki, US 2010/0238501 as applied in claim 1 above and further in view of Suzuki, US 2010/0328720.
Regarding claim 5, Sawada with Fujimaki fail to further teach performing the processing for selecting the one according to a transmission source of the received image data. 
However, Suzuki teaches performing the processing for selecting the one according to a transmission source of the received image data (paragraphs 55, 70-71).
Sawada and Fujimaki are combinable with Suzuki because they all teach printing apparatuses with print processing and printing.

Regarding claim 6, Combination of Sawada with Fujimaki and Suzuki further teaches a receiving unit (Suzuki, selecting in fig. 3) that receives from an operator an operation to designate a user who receives the received image data (Suzuki, steps of fig. 3, paragraphs 70-71); and a notification unit that notifies the designated user to designate at least one of print processing and transfer processing to the different apparatus as processing of the image data (Suzuki, fig. 3, paragraphs 74, 78). 
Sawada and Fujimaki are combinable with Suzuki because they all teach printing apparatuses with print processing and printing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada and Fujimaki with the teachings of Suzuki for the benefit of providing unified print output control with reduction in detrimental environmental effects and costs as taught by Suzuki at paragraphs 7, 16.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., US 2009/0257078 in view of Fujimaki, US 2010/0238501 as applied in claim 1 above and further in view of Nobuta et al., US 6,809,836.

However, Nobuta teaches a prohibition unit (rejection of reception by controller) that prohibits image data from being received, the image data having a volume greater than free space of a storage that stores image data which has not been transferred by the transfer unit (col. 30, line 60 – col. 31, line 7, and col. 26, lines 32-40, The reasons for rejection of reception in the receiving apparatus is that the receiving apparatus cannot store data to be received with the designated file size).
Sawada and Fujimaki are combinable with Nobuta because they all teach image processing apparatuses with transfer of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada and Fujimaki with the teachings of Nobuta for the benefit of having an image processing apparatus which allows the user to easily recognize the state of a memory-received image as taught by Nobuta.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., US 2009/0257078 in view of Fujimaki, US 2010/0238501 as applied in claim 1 above and further in view of Kuwata et al., US 2009/0262201.
Regarding claim 9, Sawada with Fujimaki fail to further teach a deleting unit that, when the image data is received, which has a volume greater than free space of a storage 
However, Kuwata teaches a deleting unit that, when the image data is received, which has a volume greater than free space of a storage that stores image data which has not been transferred by the transfer unit, deletes image data stored in the storage in chronological order of receiving time (paragraphs 8, 56, 98, 110, if available capacity at the storage medium is smaller than a data size of an image file received from the external camera via the interface unit, the deletion unit deletes as many image files that are not delete-prohibited by the prohibiting unit and if the data size of the image file newly received from the camera 200 is greater than the available capacity at the flash memory 305, the CPU 304 deletes image files not assigned with the delete prohibit attribute among the image files recorded in the flash memory 305, in chronological order starting with the oldest photographic dates, as required until sufficient memory space has been secured in the flash memory 305 for recording the received image file).
Sawada and Fujimaki are combinable with Kuwata because they all teach image processing apparatuses with transfer of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sawada and Fujimaki with the teachings of Kuwata for the benefit of effectively and efficiently securing memory space in the storage medium greater than the data size as taught by Kuwata at paragraph 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimaki, US 2010/0238501.
Regarding claim 12, Fujimaki discloses an image processing apparatus (Print Server PC 11, fig. 1) comprising: 
a transfer unit (Printer Server, fig. 1) that transfers received image data to a different apparatus (Printer 5, fig. 1) (note that server PC 11 receives data from the client PC 9 and when user is authenticated, the print data of the user is transferred from within the print server machine 11 to the printer 5, paragraphs 9, 26-28);
 and a transfer control unit (Printer Server, fig. 1) that, when settings are made such that after image data is received, printing is executed based on the image data provided that authentication information is inputted, controls the transfer unit so that the received image data is not transferred to the different apparatus until the authentication information is inputted (paragraphs 27-28, 36-38, 13, when the settings/inputs are received after the image data and user is authenticated then image data is transferred to printer 5 from print server PC 11 to execute printing and received data is not transferred to printer 5 until the user is authenticated needed for password printing). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsumae et al. US 2014/0002848 – teaches printing system with authentication printing where data is transmitted to printer when successful.
Matsuhara, US 2006/0233563 - teaches a transfer unit (Communication unit 201 of PC 200A) that receives and accumulates data (data is accumulated by file accumulating unit 205, paragraph 54) and then transfer’s (printer driver 203 transfers data to MFP, paragraph 54) image data to a different apparatus (MFP 100A) instead of different unit within the PC regardless of when the image data is received with or without authentication print settings (paragraphs 84-86, image data is transmitted to the desired MFP (different apparatus, fig. 1) from the processing apparatus (PC) regardless of image data is received with any conditions/settings (authentication print settings) for image data or not). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672   

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672